DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (US 2014/0011103) in view of Komiya et al. (US 2005/0197467).
Regarding claims 1 and 6, Itakura discloses a fuel cell comprising an electrolyte comprising a proton conductor ([0011]). The proton conductor includes a metal ion (part of the claimed anionic molecule), an oxoanion (part of the claimed anionic molecule), and a molecule capable of undergoing protonation or deprotonation (analogous to the cationic organic molecule), in which the oxoanion and/or the molecule capable of undergoing protonation or deprotonation coordinates to the metal ion to form a coordination polymer ([0009]). Because Itakura teaches the “oxoanion…coordinates to the metal ion to form a coordination polymer”, Itakura teaches that the result is an anionic metal complex molecule because the metal ion provides the “metal” and the coordination means the complex molecule. The molecule capable of undergoing protonation or deprotonation is organic and includes imidazole, triazole, ([0030]), pyrrolidines ([0035]), piperidine ([0035]), and piperazine ([0036]).
While Itakura discloses a molecule capable of undergoing protonation or deprotonation (analogous to the cationic organic molecule) and thus suggests that the molecule at one point undergoes protonation and therefore becomes a cation/cationic, Itakura does not explicitly disclose that the molecule is cationic.
Komiya discloses an electrolyte comprising a proton conductor and a proton acceptor (abstract, [0002], [0012]). The proton acceptor functions as the medium for conducting the protons ([0054]), thus is considered to analogous to the claimed proton conductor. The proton acceptor is a basic organic compound or a substance having a salt structure of cation and anion ([0037]). The cation is exemplified by imidazolium cation, pyridium cation, pyrrolidium cation, cation derived from alicyclic amine, and cation derived from aliphatic amine ([0057]). 
Because Itakura teaches using a molecule capable of undergoing protonation or deprotonation (including imidazole, triazole, benzimidazole, benzotriazole, pyrrolidines, piperidines, and piperazines), and because Komiya teaches using a cation of an organic compound (such as imidazolium, pyridium, pyrrolidium) in the electrolyte membrane, thus Itakura and Komiya teach analogous of the same compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a protonated form of the molecule of Itakura (thus having a cation) as suggested by Komiya or have the molecule undergo protonation during operation, as suggested by Itakura, for the purpose of having a proton acceptor and conductor for the membrane electrolyte.
claims 2 and 7, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the metal ion and oxoanion form a coordination polymer ([0038]), and therefore would have at least one chemical bond between the metal ion and an oxoacid ion. 
Regarding claims 3 and 8, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the oxoacid is phosphoric acid and forms ions ([0049]-[0050]). 
Regarding claims 4 and 9, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches that the metal ions include cobalt, copper, zinc, and gallium ([0037]). Because Itakura teaches gallium, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the gallium ion (Ga) for the proton conductor in order to obtain the benefits of the proton conductor for a fuel cell disclosed by Itakura. Further, Itakura teaches that these metal ions easily form a coordinate bond ([0037]), further showing it would have been obvious to select any one of them, including gallium, for the purpose.
Regarding claims 5 and 10, modified Itakura discloses all of the claim limitations as set forth above. Itakura teaches the molecule is imidazole, triazole, benzimidazole, benzotriazole, and derivatives of them ([0030]) or pyrrolidines ([0035]); therefore the cationic analogue is imidazolium or pyrrolidinium, which is also taught by Komiya ([0057]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725